Citation Nr: 1222601	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  11-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUES

1.  Entitlement to payment of unauthorized medical expenses incurred at Baylor Regional Medical Center in Grapevine, Texas on May 4, 2010.

2.  Entitlement to payment of unauthorized medical expenses incurred at Baylor Regional Medical Center in Grapevine, Texas on June 1, 2010.

[The claims to reopen a claim for service connection for hepatitis and for service connection of tinnitus are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to March 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 determination of the VA Medical Center (VAMC) in Dallas, Texas, wherein reimbursement or payment by VA of the cost of unauthorized medical services provided on May 4, 2010, and June 1, 2010, by a non-VA medical facility, Baylor Regional Medical Center at Grapevine, was denied.

In July 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Regional Office hearing.  A transcript of the hearing is associated with the claims file.

In July 2011, the Veteran's accredited representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran received non-emergency medical treatment at the Baylor Regional Medical Center on May 4, 2010, and June 1, 2010, for non-service connected disabilities.  Prior authorization for these treatments was not given by VA, nor can it be implied.

2.  The outpatient visits at Baylor Regional Medical Center on May 4, 2010, and June 1, 2010, were not rendered in response to a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.

3.  The preponderance of the credible and probative evidence establishes that a VA or Federal medical facility was feasibly available for purposes of providing timely outpatient visits, and an attempt to wait for such treatment would have been considered reasonable by a prudent layperson for the treatment of the Veteran at the time that he attended outpatient visits at Baylor Regional Medical Center on May 4, 2010, and June 1, 2010.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of medical expenses incurred at the Baylor Regional Medical Center on for medical treatment on May 4, 2010, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2011).

2.  The criteria for payment or reimbursement of medical expenses incurred at the Baylor Regional Medical Center on for medical treatment on June 1, 2010, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claims for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the Veteran has received ample notice of what might be required or helpful to his case.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claims and he has provided pertinent evidence and argument in response to these overtures.  

Factual Background

In VA progress notes dated on May 3, 2010, the Veteran called the VAMC and complained of a bruise on the right side of abdomen for the past week.  He stated that the bruise was painful and that it had now spread towards his abdomen.  The Veteran reported he felt a "tight knot" on the area.  He denied recent injury/falling.  

Later that day, the Veteran presented to the VMAC and complained of bruising on the side of his right lower abdomen that is sore to the touch.  He reported he felt woozy and fell out and on the floor on April 22, 2010.  The Veteran was examined and the assessment included resolving hematoma.  The examiner reassured the Veteran.

The next day, May 4, 2010, the Veteran went to the Baylor Medical Center emergency room.  In an emergency record, the Veteran reported right flank pain with a large bruise about a week ago.  He noted the pain as 8-10/10 in intensity.  He was assessed as "urgent".  A CT scan found an abdominal wall hematoma.  He was advised to rest, ice the bruise, and to recheck with his primary care doctor.  He was discharged the same day. 

In a June 1, 2010, emergency department triage record from Baylor Medical Center, the Veteran complained of a right knee injury which occurred when he stepped wrong that day.  He rated his pain as 7-8/10 in intensity.  The examiner noted his injury as "semi-urgent".  The Veteran was treated with a trigger point injection and ace wrapped.  He was discharged 23 minutes after admission. 

In VA progress notes dated on June 2, 2010, the Veteran was seen at the Dallas VAMC.  He reported that he injured his right knee the day prior to the visit playing ball, and that his knee became painful along medial joint line.  He was seen at the Baylor emergency room and given a joint steroid injection as well as pain medication.  He reported that this pain level has improved and he was not sure why he was scheduled an appointment. 

During a July 2011 hearing, the Veteran reported that in May 2010 he had severe, agonizing pain on the right side.  He did not want to go the doctor, but he went to the closest of hospitals as that is where he was told to go.  He claimed that back in 2006 a patient advocate told him that if he has an emergency, he should go to the closest medical facility available.  He asserted that he had gone to the private hospital before for emergency treatment, a kidney stone, and the bill was paid without any problems.  He recalled that when he first fell, he called a VA doctor and was told to rest it.  Two weeks later, he developed pain and went to the private hospital.  He reported that he thought it could have been life threatening.  He stated that after his initial denial of his claim, he called VA and asked why his kidney stone was covered, though it was not life-threatening, but his current claim was not.  The Veteran reported that his female partner drove him to the hospital in May 2010.  For the second incident, the Veteran reported that he twisted his right knee while running and that he was in severe pain, too much so to have driven to the VA hospital.  He stated he was at a park down the block from his home and that he limped back home and put some ice on it.  Since the pain did not subside, he drove himself to the hospital.  He was treated at that time with an ace bandage and some pain medication. 

In a July 2011 statement, the Veteran's partner, W. M., stated that on May 4, 2010, the Veteran came home while running complaining of a pain to his right side.  He tried to pay down to see if the pain would subside, which it did not, so she drove him over to the Baylor Grapevine emergency room where he was treated.  She stated that on June 1, 2010, the Veteran was playing ball and said he twisted his knee while running and stepped in a low spot in the ground.  They put an ice pack on the knee to stop the pain and swelling but it did not seem to help, so they decided to go the Baylor Grapevine for treatment. 

Analysis

Given the contentions made in his various claims submissions, the Veteran appears to argue that he is entitled to reimbursement or payment because both emergency room visits were for treatment of a medical emergency for which a VA medical facility was not feasibly available.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In making this factual determination regarding 'prior authorization,' it is significant to note that the Veteran does not make any express contention that he received express authorization from VA for non-VA treatment on May 4, 2010, and June 1, 2010.  During his July 2011 hearing, the Veteran testified that he was "told to go" to the closest hospital.   The Veteran stated that he did not call the VA, but was told in 2006 by a patient advocate that if he ever has an emergency he should go to the closest facility he can.  Although the Veteran may have misunderstood the patient advocate, the Veteran conceded he did not have prior consent for treatment at the private facility.  Clearly, specific formalities which must be followed in order to obtain such prior authorization under 38 C.F.R. § 17.54 were not complied with in this case.  As a result, the Board cannot find that proper authorization from VA was obtained.

Our inquiry does not end there, however.  A second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'  Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed via legislation which became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  Specifically, the change of interest is that the word 'shall' in the first sentence, replaced the word 'may.'  This made the payment or reimbursement by VA of treatment non-discretionary, if the veteran satisfied the requirements for such payment.  That is, under the version of §§ 1725 and 1728 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.  While the provisions became effective when the law was signed on October 10, 2008, there was no specific effective date or applicability date indicated for the provision.  The Board notes that there is a general presumption against the retroactive effect of new statutes.  Landgraf v. USI Film Products, 511 U.S. 244 (1994).

In this case, the issue is whether the care rendered was emergent; there is no question of additional expenses incurred after the specific date in question.  Further, under both versions of the applicable statutes, the conditions set out in the remainder of the statutes must be met in order for VA to make payment or reimbursement.  Thus, although the Veteran has not been apprised of the revised version of 38 U.S.C.A. §§ 1725 and 1728, the Board finds no prejudice to the veteran by the Board decision.  See Bernard, 4 Vet. App. at 384.  Further, the Board need not determine whether 38 U.S.C.A. §§ 1725 and 1728, as revised effective October 10, 2008, are to be given retroactive effect.

Both versions of 38 U.S.C.A. § 1728 pertain to medical expenses incurred in non-VA facilities where emergency care or services were rendered to a veteran in need thereof for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

In this case, the May 2010 treatment in question was for a right flank bruise.  Nonetheless, the evidence does not show that the Veteran's right flank bruise presented an emergent situation at the time of his May 4, 2010, emergency room treatment.  In this regard, although the Veteran asserted in his August 2010 notice of disagreement that his disabilities presented an emergency due to the severity of symptoms, the emergency triage record from Baylor Medical Center specifically noted the injury as "urgent" and not "emergent" or "imminent."  Furthermore, the Veteran was seen only days before his emergency room visit by a VA physician who told him just to rest the bruise, assuring him it was not an emergency situation.   

The June 2010 treatment in question was for a right knee injury.  Nonetheless, the evidence does not show that the Veteran's right knee injury presented an emergent situation at the time of his June 1, 2010, emergency room treatment.  Although the Veteran asserted in his August 2010 notice of disagreement and July 2011 hearing that his right knee disability presented an emergency due to the severity of symptoms, the emergency triage record from Baylor Medical Center specifically noted the injury as "semi-urgent" and not "emergent" or "imminent."  Additionally, during his July 2011 hearing, the Veteran testified that after twisting his knee he limped back home and proceeded to drive himself to the hospital.  

Even if the Board were to afford full credibility to the Veteran's assertion that his abdominal hematoma and right knee injury presented emergency situations, such assertions are not supported by the evidence.  For purposes of applying 38 U.S.C.A. § 1728, the term 'emergency treatment' has the same meaning given to that term under 38 U.S.C.A. § 1725(f)(1).  38 U.S.C.A. § 1728(c) (2011).  Under 38 U.S.C.A. § 1725(f)(1), 'emergency treatment' is defined as medical care or services furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  Although the evidence in this case shows the presence of an abdominal hematoma marked by symptoms of pain at the time of the non-VA treatment performed on May 4, 2010, the evidence does not show that the Veteran's right flank disability presented a situation in which a prudent layperson might reasonable expect that delay in treatment would be hazardous to life or health.  Additionally, although the evidence in this case shows the presence of a right knee sprain marked by symptoms of pain at the time of the non-VA treatment performed on June 1, 2010, the evidence does not show that the Veteran's right knee disability presented a situation in which a prudent layperson might reasonable expect that delay in treatment would be hazardous to life or health.  Thus, it is clear that the previously noted criteria under 38 U.S.C.A. § 1728 were not met at the time that he incurred unauthorized medical expenses for the treatment on May 4, 2010, and June 1, 2010.

The Board is sympathetic to the Veteran's contentions.  Nonetheless, for the reasons expressed above, the criteria under any pertinent provision for entitlement to reimbursement for, or payment of, unauthorized medical expenses for emergency room treatment on May 4, 2010, and June 1, 2010 at Baylor Medical Center have not been met.  The evidence is not in relative equipoise; therefore, the Veteran may not be afforded the benefit of the doubt in the resolution of his claims.  Rather, as the preponderance of the evidence is against the claims, these claims must be denied.


ORDER

Entitlement to payment of unauthorized medical expenses incurred at Baylor Regional Medical Center in Grapevine, Texas on May 4, 2010, is denied.

Entitlement to payment of unauthorized medical expenses incurred at Baylor Regional Medical Center in Grapevine, Texas on June 1, 2010, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


